

SIXTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
    This Sixth Amendment to Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of September 15, 2010, by and between
COMERICA BANK (“Bank”) and LYRIS, INC., LYRIS TECHNOLOGIES INC. and COMMODORE
RESOURCES (NEVADA), INC. (each a “Borrower” and collectively, “Borrowers”).
 
RECITALS
 
    Borrowers and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of March 6, 2008, as amended from time to time,
including by that certain First Amendment to Amended and Restated Loan and
Security Agreement dated as of July 30, 2008, that certain Second Amendment to
Amended and Restated Loan and Security Agreement dated as of December 31, 2008,
that certain Third Amendment to Amended and Restated Loan and Security Agreement
dated as of June 19, 2009, that certain Fourth Amendment to Amended and Restated
Loan and Security Agreement dated as of October 23, 2009 and that certain Fifth
Amendment to Amended and Restated Loan and Security Agreement dated as of May 6,
2010 (collectively, the “Agreement”). The parties desire to amend the Agreement
in accordance with the terms of this Amendment.
 
    NOW, THEREFORE, the parties agree as follows:
 
    1. The following defined term in Section 1.1 of the Agreement hereby is
amended and restated as follows:
 
       “EBITDA” means earnings of Borrowers before interest, taxes,
depreciation, amortization and non-cash stock compensation expense and provided
that Borrowers may add back to EBITDA a one time severance related expense of
One Million One Hundred Thousand Dollars ($1,100,000) incurred in August 2010.
 
    2. Section 6.7 of the Agreement hereby is amended and restated in its
entirety to read as follows:
 
    “6.7 Financial Covenants. Borrowers shall at all times maintain the
following financial ratios and covenants:
 
          (a) Liquidity. Liquidity of not less than One Million Dollars
($1,000,000).
 
          (b) Six Month EBITDA. Measured monthly on a trailing sixth (6) month
basis, EBITDA of not less than the following for the applicable periods:
 

Measuring Period Ending Minimum Trailing Six (6) month EBITDA 6/30/10 $750,000
7/31/10 $500,000 8/31/10 $1.00 9/30/10 ($850,000) 10/31/10 ($1,125,000) 11/30/10
($1,200,000) 12/31/10 ($1,150,000) 1/31/11 ($850,000) 2/28/11 ($500,000) 3/31/11
$1.00


-1-
 

--------------------------------------------------------------------------------

 
 
    Bank shall be entitled to modify the foregoing covenant for the 2011
calendar year in Bank’s sole discretion upon receipt of Borrowers’ 2011 board
approved plan.”
 
    3. Exhibit C to the Agreement hereby is replaced with Exhibit C attached
hereto.
 
    4. Bank hereby waives Borrower’s violation of Section 6.7(b) of the
Agreement for the August 2010 measuring period.
 
    5. No course of dealing on the part of Bank or its officers, nor any failure
or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by a Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
 
    6. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.
 
    7. Each Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that, except as expressly waived hereby, no Event of Default
has occurred and is continuing.
 
    8. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
 
          (a) this Amendment, duly executed by each Borrower;
 
          (b) a Certificate of the Secretary of each Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;
 
          (c) an amendment fee in the amount of Two Thousand Five Hundred
Dollars ($2,500);
 
          (d) all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrowers’ accounts; and
 
          (e) such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
 
    9. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.
 
[Balance of Page Intentionally Left Blank]
 
- 2 -
 

--------------------------------------------------------------------------------

 

    IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.
 

  LYRIS, INC.       By: /s/ Heidi L Mackintosh         Title: Chief Financial
Officer           LYRIS TECHNOLOGIES INC.       By: /s/ Heidi L Mackintosh      
  Title: Chief Financial Officer       COMMODORE RESOURCES (NEVADA), INC.      
By: /s/ Richard A. McDonald         Title:  President            COMERICA BANK  
    By: /s/ Kim Crosslin          Title: Vice President


[Signature Page to Sixth Amendment to Amended and Restated Loan and Security
Agreement]
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
COMPLIANCE CERTIFICATE
 

TO: COMERICA BANK     FROM:           LYRIS INC., for itself and on behalf of
all Borrowers


    The undersigned authorized officer of LYRIS, INC., for itself and on behalf
of all Borrowers, hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement between Borrowers and Bank (the
"Agreement"), (i) Each Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below and (ii) all
representations and warranties of each Borrower stated in the Agreement are true
and correct as of the date hereof. Attached herewith are the required documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
 
Please indicate compliance status by circling Yes/No under "Complies" column.
 

Reporting Covenant Required          Complies Monthly financial statements
Monthly within 30 days   Yes        No 10K Within 90 days of fiscal year end  
Yes   No 10Q Within 45 days of quarter end   Yes   No Borrowing Base Cert, A/R &
A/P Agings Monthly within 30 days   Yes   No Compliance Cert. Monthly within 30
days   Yes   No A/R Audit Semi-Annual   Yes   No IP Report Quarterly within 45
days   Yes   No Total amount of Borrowers' cash and Amount:   $________   Yes  
No investments             Total amount of Borrowers' cash and Amount: $________
  Yes   No investments maintained with Bank            

 


Financial Covenant   Required        Actual        Complies Minimum Liquidity  
$1,000,000   $___________                          Yes   No Minimum 6-Month
EBITDA   See attached chart                     $___________   Yes   No


Comments Regarding Exceptions: See Attached.     Sincerely,              
SIGNATURE           TITLE       DATE

  BANK USE ONLY                            Received by:           AUTHORIZED
SIGNER     Date:                 Verified:         AUTHORIZED SIGNER     Date:  
               Compliance Status Yes         No  


 

--------------------------------------------------------------------------------

 

Minimum Trailing 6 month EBITDA Requirements
 

Measuring Period Ending Minimum Trailing Six (6) month EBITDA 6/30/10 $750,000
7/31/10 $500,000 8/31/10 $1.00 9/30/10 ($850,000) 10/31/10 ($1,125,000) 11/30/10
($1,200,000) 12/31/10 ($1,150,000) 1/31/11 ($850,000) 2/28/11 ($500,000) 3/31/11
$1.00


    Bank shall be entitled to modify the foregoing covenant for the 2011
calendar year in Bank’s sole discretion upon receipt of Borrowers’ 2011 board
approved plan
 

--------------------------------------------------------------------------------